DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of claim 21 is acknowledged by the Examiner.
Currently Claims 2-9, and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2021.
Applicant’s amendment of claim 21 has overcome the previous claim objection, thus the claim objection is withdrawn.
Claims 1, 10-23, 26-37 are pending in the application. 
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive.  
In regards to Applicant’s argument that the reference of Fallon et al. (US 2019/0216632 A1) does not disclose “a mandibular component abutment surface for exerting an anterior force against a lingual surface of mandibular anterior teeth” specifically that indicated portion B as indicated in the Non-final rejection dated 01/19/2022 cannot exert the claimed force. Examiner respectfully disagrees, and asserts that mandibular abutment surface B includes the entirety of the inner surface of 14, including the upper surface of 14 which is bonded together with tooth impression liner 12 (see [0020]). Thus, with the adjustment of 14 forward via 40 (see [0027-0029]), B (which is bonded to 12) indirectly imposes the claimed function of “exerting an anterior force against a lingual surface of mandibular anterior teeth”, since the force is moving the user’s lower jaw forward (anterior force) and 12 is engaged with a lingual surface of the mandibular anterior teeth. 
Examiner further notes that, to have the rear wall of 14 (near the arrow indicating portion B) as seen in annotated figure 5 directly engage with 12 at the lingual surface of the anterior teeth portion of 12 would have been an obvious design choice to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art looking at 30, which shows a direct engagement of 30 to 9 at the lingual surface of anterior teeth portion of 9 (see figure 5), to have formed 14 in a similar fashion such that the rear wall directly engaged with 12 in order to have provided increased surface area in which to bond 14 to 12, thereby ensuring that when the anterior forces for shifting the user’s mandible are generated on the user’s mandibular arch, the bonding does not come undone, which would render the device inoperable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: upper/lower element in claims 1 and 27, and upper/lower element intermediate member in claim 22.
Looking to Applicant’s disclosure, the upper/lower elements are considered to be mouthpieces/oral devices that are placed onto the user’s teeth as evidenced by figures 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 16, 22, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallon et al. (US 2019/0216632 A1).
In regards to claim 1, Fallon discloses an intraoral device (1; see [0016]; see figure 1) for preventing teeth displacement when using a mandibular advancement device (10, 14, 16; see [0019-0021]; see figure 3, ,7), the mandibular advancement device (10, 14, 16) including a maxillary component (10) defining a maxillary component abutment surface (as indicated by A in annotated figure 5 below) for exerting a posterior force against a labial surface of maxillary anterior teeth (posterior force generated by adjustment of 40; see [0027-0029]), a mandibular component (16) defining a mandibular component abutment surface (as indicated by B in annotated figure 5 below) for exerting an anterior force against a lingual surface of mandibular anterior teeth (anterior force generated by adjustment of 40; see [0027-0029]; mandibular abutment surface B includes the entirety of the inner surface of 14, including the upper surface of 14 which is bonded together with tooth impression liner 12 (see [0020]); thus, with the adjustment of 14 forward via 40 (see [0027-0029]), B (which is bonded to 12) indirectly imposes an anterior force against a lingual surface of mandibular anterior teeth), and a link (16) extending therebetween (see figure 5), the intraoral device (1) comprising: 
- an upper element (9; see [0019]; see figure 1) defining a pair of upper element engaging portions (left and right ends of 9; see figure 1) each configured for retentive engagement with a respective posterior lateral portion of a maxillary dental arch (see figure 1 that left and right ends of 9 are intended to engage a user’s left and right maxillary molars) and an upper element intermediate member (middle portion of 9; see figure 1) extending between the upper element engaging portions (left and right ends of 9; see figure 1); 
- a lower element (12; see [0020]; see figure 8) defining a pair of lower element engaging portions (left and right ends of 12; see figure 8) each configured for retentive engagement with a respective posterior lateral portion of a mandibular dental arch (see figure 8 that left and right ends of 12 are intended to engage a user’s left and right mandibular molars) and a lower element intermediate member (middle portion of 12; see figure 8) extending between the lower element engaging portions (left and right ends of 12; see figure 8); 
- wherein, in use, the upper element intermediate member (middle portion of 9) is positioned between the maxillary component abutment surface (A) and the maxillary anterior teeth (teeth located within 9; see figure 5 that 9 is positioned as claimed) and the lower element intermediate member (middle portion of 12) is positioned between the mandibular component abutment surface (B) and the mandibular anterior teeth (teeth located within 12; see figure 5 that 12 is positioned as claimed); 
- whereby forces exerted by the maxillary (10) and mandibular components (16) respectively on maxillary and mandibular dental arches are distributed at least partially to the posterior lateral portions thereof (see figure 1 that 9 and 12 engage posterior lateral portions of the user’s teeth, therefore forces exerted against middle portions of 9 and 12 will be distributed at least partially to the posterior lateral portions thereof).

    PNG
    media_image1.png
    608
    860
    media_image1.png
    Greyscale

	In regards to claim 10, Fallon discloses the invention as discussed above.
	Fallon further discloses wherein the upper element engaging portions (left and right ends of 9) and the upper element intermediate member (middle portion of 9) are formed integrally (see figure 1 that 9 is an integral member) in an upper shell (see figure 3 that 9 is formed as a shell, and thus left and right ends of 9, and middle portion of 9 are formed integrally in an upper shell),  defining an upper shell inner surface (see annotated figure 3 below) conforming to at least part of an outer surface of the maxillary dental arch (see annotated figure 3 below; see [0019] in reference to 9 being a tooth impression liner, and therefore conforms to the user’s teeth).

    PNG
    media_image2.png
    285
    661
    media_image2.png
    Greyscale

	In regards to claim 16, Fallon discloses the invention as discussed above.
	Fallon further discloses wherein the lower element engaging portions (left and right ends of 12) and the lower element intermediate member (middle portion of 12) are formed integrally (see figure 8 that 12 is an integral member) in a lower shell (see figure 3 that 9 is formed as a shell, and thus left and right ends of 9, and middle portion of 9 are formed integrally in an upper shell) defining a lower shell inner surface (see annotated figure 3 below) conforming to at least part of an outer surface of the mandibular dental arch (see annotated figure 3 below; see [0020] in reference to 12 being a tooth impression liner, and therefore conforms to the user’s teeth).

    PNG
    media_image3.png
    289
    690
    media_image3.png
    Greyscale

	In regards to claim 22, Fallon discloses A method for preventing, delaying or reducing teeth displacement (see [0016] in reference to 1 allowing the user to open their mouth without the user misaligning the device, and thus preventing the user’s teeth from being displaced from the desired adjustment) in a mouth of an intended user when using a mandibular advancement device (10, 14, 16; see [0019-0021]; see figure 1), the mandibular advancement device (10, 14, 16) including a maxillary component (10) defining a maxillary component abutment surface (as indicated by A in annotated figure 3 above), a mandibular component (14) defining a mandibular component abutment surface (as indicated by B in annotated figure 5 above), and a link (16) extending therebetween, the method comprising: 
- positioning an upper element intermediate member (9; see [0019]; see figure 1) adjacent a labial surface of maxillary anterior teeth (see [0022] in reference to 9 having channel 18 which runs receives the user’s upper teeth; see figure 3 that the forward portion of 9 is positioned adjacent the labial surface of maxillary anterior teeth); 
- anchoring the upper element intermediate member (9) to one or more maxillary posterior teeth (see figure 1 that 9 is intended to engage and therefore be anchored to maxillary posterior teeth; see [0026] in reference to the tooth impression liner remaining in receipt of the user’s upper teeth); 
- positioning the maxillary component (10) in the mouth (see [Abstract] in reference to the oral appliance being worn in the user’s mouth, as such 10 is positioned in the user’s mouth) with the maxillary component abutment surface (A) facing the labial surface of the maxillary anterior teeth (see figure 3) so that the upper element intermediate member (9) is between at least part of the maxillary component abutment surface (A) and the maxillary anterior teeth (see figure 3 that 9 is between A and the user’s upper teeth); 
- positioning a lower element intermediate member (12; see [0020]; see figure 3) adjacent a lingual surface of mandibular anterior teeth (see [0023] in reference to 12 having channel 20 which runs receives the user’s lower teeth; see figure 3 that the rear portion of 12 is positioned adjacent the lingual surface of mandibular anterior teeth); 
- anchoring the lower element intermediate member (12) to one or more mandibular posterior teeth (see figure 8 that 12 is intended to engage and therefore be anchored to mandibular posterior teeth; see [0023] in reference to the 12 receiving the user’s lower set of teeth and thus would be in retention and therefore anchored with the user’s lower teeth); 
- positioning the mandibular component (14) in the mouth (see [Abstract] in reference to the oral appliance being worn in the user’s mouth, as such 14 is positioned in the user’s mouth) with the mandibular component abutment surface (B) facing the lingual surface of the mandibular anterior teeth (see figure 3) so that the lower element intermediate member (12) is between at least part of the mandibular component abutment surface (B) and the mandibular anterior teeth (see figure 3 that 12 is between the user’s mandibular teeth and B); 
- biasing the mandibular component (14) in an anterior direction relative to the maxillary component (10; see [0032]); 
- distributing at least partially anterior forces exerted by the mandibular component (14) and posterior forces exerted by the maxillary component (10) respectively to the mandibular and maxillary posterior teeth (see figure 1 that 9 and 12 engage posterior lateral portions of the user’s teeth, therefore forces exerted in anterior and posterior directions by 10 and 14 against middle portions of 9 and 12 will be distributed at least partially to the posterior mandibular and maxillary teeth thereof).
Further regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	In regards to claim 26, Fallon discloses the method as discussed above. 
	Fallon further discloses covering at least some of the mandibular and maxillary teeth with respectively a lower shell (see figure 8 that 12 forms a shell and is considered to be a lower shell) and an upper shell (see figure 1 that 9 forms a shell and is considered to be an upper shell) and positioning the maxillary (10) and mandibular components (14) in the mouth over respectively the upper (9) and lower shells (12; see [Abstract] in reference to the oral appliance being worn in the user’s mouth, as such 10 and 14 are positioned in the user’s mouth; see figure 3 that 10 and 14 are positioned over 9 and 12 respectively).
In regards to claim 27, Fallon discloses an intraoral device (1; see [0016]; see figure 1) for preventing teeth displacement when using a mandibular advancement device (10, 14, 16; see [0019-0021]; see figure 3), the mandibular advancement device (10, 14, 16) including a maxillary component (10) defining a maxillary component abutment surface (as indicated by A in annotated figure 5 below) for exerting a posterior force against a labial surface of maxillary anterior teeth (posterior force generated by adjustment of 40; see [0027-0029]), a mandibular component (16) defining a mandibular component abutment surface (as indicated by B in annotated figure 5 below) for exerting an anterior force against a lingual surface of mandibular anterior teeth (anterior force generated by adjustment of 40; see [0027-0029]; mandibular abutment surface B includes the entirety of the inner surface of 14, including the upper surface of 14 which is bonded together with tooth impression liner 12 (see [0020]); thus, with the adjustment of 14 forward via 40 (see [0027-0029]), B (which is bonded to 12) indirectly imposes an anterior force against a lingual surface of mandibular anterior teeth), and a link (16) extending therebetween (see figure 5), the intraoral device (1) comprising: 
- an engaging portions (left and right ends of 9; see [0019]; see figure 1) configured for retentive engagement with a posterior lateral portion of a dental arch (see figure 1 that left and right ends of 9 are intended to engage a user’s left and right maxillary molars) and an intermediate member (middle portion of 9; see figure 1) extending from the engaging portion (left and right ends of 9; see figure 1 that the middle portion of 9 extends from the left and right ends of 9) configured for conforming to an anterior portion of the dental arch (see figure 1 that the middle of 9 is configured to conform to the anterior portion of the user’s maxillary dental arch; see [0019] in reference to 9 being a tooth impression liner) 
- wherein, in use, the intermediate member (middle portion of 9) is positioned between either the maxillary component abutment surface (A) and the maxillary anterior teeth or between the mandibular component abutment surface (B) and the mandibular anterior teeth (see figure 1 that the middle portion of 9 is positioned between A and the maxillary anterior teeth); 
- whereby forces exerted by the maxillary (10) and mandibular components (16) respectively on maxillary and mandibular dental arches are distributed at least partially to the posterior lateral portions thereof (see figure 1 that 9 engages posterior lateral portions of the user’s teeth, therefore forces exerted against middle portion of 9 will be distributed at least partially to the posterior lateral portions thereof).

    PNG
    media_image1.png
    608
    860
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallon et al. (US 2019/0216632 A1) (hereinafter Fallon) in view of Brandt et al. (US 2010/0239992 A1) (hereinafter Brandt) with extrinsic evidence provided by “The Science and Technology of Composite Materials” by Jim Williams (https://www.science.org.au/curious/technology-future/composite-materials).
In regards to claim 11, Fallon discloses the invention as discussed above.
Fallon further discloses wherein the upper shell (9) includes an upper shell body (body of 9; see figure 1) made of a body material (soft impressionable plastic material; see [0019]).
Fallon does not disclose an insert made of an insert material provided inside the upper shell body and defining part of the upper shell inner surface, the insert material being more rigid than the body material.
However, Brandt teaches an analogous shell (323; see [0034]; see figure 3b) comprising an analogous shell body (see figure 3b that 323 defines a shell body) further comprising an insert (attachment material within 327; see [0035]; see figure 4) made of an insert material (see [0067-0069] in reference to the attachment material being a curable composite, curable composite being construed to be a curable polymer as evidenced by https://www.science.org.au/curious/technology-future/composite-materials section “Choosing materials for the matrix” which discloses “Thermosetting plastics are liquid when prepared but harden and become rigid (ie, they cure) when they are heated” which coincides with Brandt disclosing “include providing a light (heat) curable composite material and The curable composite material can be a flowable curable composite material. This can be beneficial in, for example, filling the reservoirs to create the attachment member in [0067-0068]) provided inside the shell body (body of 323) and defining part of the shell inner surface (see figure 5; see [0046] that figure 5 corresponds to figure 3b taken along the line of 5-5) for the purpose of for the purpose of holding a reinforcing member in position with respect to the teeth of the patient (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper shell as disclosed by Fallon by including the inserts as taught by Brandt in order to have provided an improved upper shell that would add the benefit of facilitating placing and holding a reinforcing member in positon with respect to the teeth of the patient (see [0044]).
Fallon as now modified by Brandt does not explicitly disclose the insert material being more rigid than the body material.
However, one of ordinary skill in the art would recognize that the curable composite attachment member as taught by Brandt (see Brandt [0067-0069]) is more rigid than the soft impressionable material of the upper shell as disclosed by Fallon (see Fallon [0019]) as evidenced by https://www.science.org.au/curious/technology-future/composite-materials section “Choosing materials for the matrix” which discloses “Thermosetting (curing) plastics are liquid when prepared but harden and become rigid”. Therefore it would be obvious to one of ordinary skill in the art that Fallon as now modified by Brandt discloses the claimed limitation of the insert material being more rigid than the body material.
In regards to claim 12, Fallon as now modified by Brandt discloses the invention as discussed above.
Fallon further discloses wherein the body material (soft impressionable plastic) is a polymer (plastic is a polymer). 
Fallon as now modified by Brandt does not disclose wherein the upper shell also includes an upper reinforcing wire extending between the upper element engaging portions and along the upper element intermediate member, the upper reinforcing wire being metallic and coupled to the upper shell body for mechanically reinforcing the upper shell body.
However, Brandt further teaches wherein the shell (323) also includes a reinforcing wire (316; see [0041]; see figure 3b) extending between the engaging portions (see annotated figure 3b below) and along the intermediate member (see annotated figure 3b below), the reinforcing wire being metallic (see [0057]) and coupled to the shell body (body of 323) for mechanically reinforcing the shell body (body of 323; a metallic wire attached to the body  mechanically reinforces the shell body for the purpose of preventing adverse movement of one or more teeth (see [0003])) for the purpose of ensuring the teeth do not shift and move to an incorrect position (see [0003]).

    PNG
    media_image4.png
    433
    699
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper shell body as disclosed by Fallon as now modified by Brandt by including the metallic wire as further taught by Brandt in order to have provided an improved upper shell body that would add the benefit of providing a metallic wire that applies a constant mechanical force to the upper shell body ensuring the teeth do not shift and move to an incorrect position (see [0003]).
In regards to claim 14, Fallon as now modified by Brandt discloses the invention as discussed above.
Fallon as now modified by Brandt further discloses wherein the upper reinforcing wire (316 of Brandt) extends through the insert (attachment material; see Brandt figure 5 that 516 (which corresponds to 316 of figure 3b; see [0046]) extends through insert).
In regards to claim 17, Fallon discloses the invention as discussed above.
Fallon further discloses wherein the lower shell (12) includes an lower shell body (body of 12; see figure 8) made of a body material (soft impressionable plastic material; see [0020]).
Fallon does not disclose an insert made of an insert material provided inside the lower shell body and defining part of the lower shell inner surface, the insert material being more rigid than the body material.
However, Brandt teaches an analogous shell (323; see [0034]; see figure 3b) comprising an analogous shell body (see figure 3b that 323 defines a shell body) further comprising an insert (attachment material within 327; see [0035]; see figure 4) made of an insert material (see [0067-0069] in reference to the attachment material being a curable composite, curable composite being construed to be a curable polymer as evidenced by https://www.science.org.au/curious/technology-future/composite-materials section “Choosing materials for the matrix” which discloses “Thermosetting plastics are liquid when prepared but harden and become rigid (ie, they cure) when they are heated” which coincides with Brandt disclosing “include providing a light (heat) curable composite material and The curable composite material can be a flowable curable composite material. This can be beneficial in, for example, filling the reservoirs to create the attachment member in [0067-0068]) provided inside the shell body (body of 323) and defining part of the shell inner surface (see figure 5; see [0046] that figure 5 corresponds to figure 3b taken along the line of 5-5) for the purpose of for the purpose of holding a reinforcing member in position with respect to the teeth of the patient (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower shell as disclosed by Fallon by including the inserts as taught by Brandt in order to have provided an improved lower shell that would add the benefit of facilitating placing and holding a reinforcing member in positon with respect to the teeth of the patient (see [0044]).
Fallon as now modified by Brandt does not explicitly disclose the insert material being more rigid than the body material.
However, one of ordinary skill in the art would recognize that the curable composite attachment member as taught by Brandt (see Brandt [0067-0069]) is more rigid than the soft impressionable material of the upper shell as disclosed by Fallon (see Fallon [0020]) as evidenced by https://www.science.org.au/curious/technology-future/composite-materials section “Choosing materials for the matrix” which discloses “Thermosetting (curing) plastics are liquid when prepared but harden and become rigid”. Therefore it would be obvious to one of ordinary skill in the art that Fallon as now modified by Brandt discloses the claimed limitation of the insert material being more rigid than the body material.
In regards to claim 18, Fallon as now modified by Brandt discloses the invention as discussed above.
Fallon further discloses wherein the body material (soft impressionable plastic) is a polymer (plastic is a polymer). 
Fallon as now modified by Brandt does not disclose wherein the lower shell also includes a lower reinforcing wire extending between the lower element engaging portions and along the lower element intermediate member, the lower reinforcing wire being metallic and coupled to the lower shell body for mechanically reinforcing the lower shell body.
However, Brandt further teaches wherein the shell (323) also includes a reinforcing wire (316; see [0041]; see figure 3b) extending between the engaging portions (see annotated figure 3b below) and along the intermediate member (see annotated figure 3b below), the reinforcing wire being metallic (see [0057]) and coupled to the shell body (body of 323) for mechanically reinforcing the shell body (body of 323; a metallic wire attached to the body  mechanically reinforces the shell body for the purpose of preventing adverse movement of one or more teeth (see [0003])) for the purpose of ensuring the teeth do not shift and move to an incorrect position (see [0003]).

    PNG
    media_image4.png
    433
    699
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower shell body as disclosed by Fallon as now modified by Brandt by including the metallic wire as further taught by Brandt in order to have provided an improved lower shell body that would add the benefit of providing a metallic wire that applies a constant mechanical force to the lower shell body ensuring the teeth do not shift and move to an incorrect position (see [0003]).

In regards to claim 19, Fallon as now modified by Brandt discloses the invention as discussed above.
Fallon as now modified by Brandt further discloses wherein the lower reinforcing wire (316 of Brandt) is terminated by a laterally and outwardly extending segment in each one of the lower element engaging portions (see annotated figure 3b of Brandt below; see also figure 3b that 316 is extending in a lateral direction along the shell body and thus extends laterally, further 316 extends along the outer portions towards the outer portion of 323 and thus is also extending outwardly, therefore 316 is terminated by a laterally and outwardly extending segment).

    PNG
    media_image5.png
    483
    699
    media_image5.png
    Greyscale

In regards to claim 20, Fallon as now modified by Brandt discloses the invention as discussed above.
Fallon as now modified by Brandt further discloses wherein the lower reinforcing wire (316 of Brandt) extends through the insert (attachment material; see Brandt figure 5 that 516 (which corresponds to 316 of figure 3b; see [0046]) extends through insert).
In regards to claim 21, Fallon as now modified by Brandt discloses the invention as discussed above.
Fallon as now modified by Brandt further discloses wherein the lower reinforcing wire (316 of Brandt) is configured to be laterally inwardly and posterior relative to the mandibular arch (see 3b of Brandt that 316 is intended to be positioned at an laterally inwardly and posterior portion of the user’s dental arch) when the lower shell (12 of Fallon) is operationally mounted to the mandibular dental arch (see Fallon [0023] that 12 is intended to be attached to a user’s lower teeth; thus as now combined, the reinforcing wire would be positioned as claimed).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallon et al. (US 2019/0216632 A1) (hereinafter Fallon) in view of Yousefian (US 5,536,169).
In regards to claim 23, Fallon discloses the invention as discussed above.
Fallon further discloses positioning the mandibular component (14) in the mouth (see [Abstract] in reference to the oral appliance being worn in the user’s mouth, as such 14 is positioned in the user’s mouth) so that the lower element intermediate member (12) is between at least part of the mandibular component abutment surface (B) and the mandibular anterior teeth (see figure 3 that 12 is positioned between B and the users mandibular teeth), and 
positioning the maxillary component (10) in the mouth (see [Abstract] in reference to the oral appliance being worn in the user’s mouth, as such 10 is positioned in the user’s mouth) so that the upper element intermediate member (9) is between at least part of the maxillary component abutment surface (A) and the maxillary anterior teeth (see figure 3 that 10 is positioned between A and the user’s maxillary teeth).
Fallon does not disclose wherein upper and lower element intermediate members include respectively an upper wire and a lower wire. 
However, Yousefian discloses an analogous upper and lower element intermediate members (10, 12; see [Col 3 ln 33-47]; see figure 1) wherein upper and lower element intermediate members (10, 12) include respectively an upper wire and a lower wire (22; see [Col 4 ln 1-4]; see figures 3 and 4) for the purpose of retaining the user’s teeth to which the device is fitted in a desired arrangement (see [Col 1 ln 63-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower element intermediate elements as disclosed by Fallon by including the upper and lower wire as taught by Yousefian in order to have provided an improved upper shell that would add the benefit of  retaining the user’s teeth to which the device is fitted in a desired arrangement (see [Col 1 ln 63-67]).
Fallon as now modified by Yousefian does not explicitly disclose positioning the mandibular component and the lower wire so that the lower wire is between the mandibular component abutment surface and the mandibular anterior teeth; and 
- positioning the maxillary component and the upper wire so that the upper wire between the maxillary component abutment surface and the maxillary anterior teeth.
However, as now combined Fallon as now modified by Yousefian would result in the claimed method of positioning the mandibular component and the lower wire so that the lower wire is between the mandibular component abutment surface and the mandibular anterior teeth (see Yousefian annotated figure 1 below and Fallon annotated figure 3 below); and 
- positioning the maxillary component and the upper wire so that the upper wire between the maxillary component abutment surface and the maxillary anterior teeth (see Yousefian annotated figure 1 below, and see Fallon annotated figure 3 below).

    PNG
    media_image6.png
    551
    735
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    781
    741
    media_image7.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the combination of Fallon as modified by Yousefian would result in the claimed method. Further regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallon et al. (US 2019/0216632 A1) (hereinafter Fallon) in view of Brandt et al. (US 2010/0239992 A1) (hereinafter Brandt) as applied to claims 11-12, 14, and 17-21 above, and further in view of Chikami (US 6,332,774 B1).
In regards to claim 13, Fallon as now modified by Brandt discloses the invention as discussed above.
Fallon as now modified by Brandt does not disclose wherein the upper reinforcing wire is terminated by a pair of hooks in the upper element engaging portion, the hooks being configured and sized for curving around a respective one of the maxillary posterior teeth. 
However, Chikami teaches an analogous upper element (1; see [Col 1 ln 25-32]; see figure 1) comprising an upper element engaging portion (left and right 3; see [Col 1 ln 63-67]; see figure 7) and an analogous reinforcing wire (10; see [Col 1 ln 25-32]; see figure 7) wherein the reinforcing wire (10) is terminated by a pair of hooks (see figure 7 that 10 terminates in a pair of hooks) in the upper element engaging portion (3), the hooks being configured and sized for curving around a respective one of the maxillary posterior teeth (see figure 7) for the purpose of forming the supporting portion for the device (see [Col 2 ln 1-3]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ending of the upper reinforcing wire as disclosed by Fallon as now modified by Brandt by forming the end in the shape of a hook which is sized and shaped to curve around a respective maxillary posterior tooth as taught by Chikami in order to have provided an improved reinforcing wire that would add the benefit of forming the supporting portion for the device (see [Col 2 ln 1-3]) and providing a wrapping engagement for the user’s molars adding to the securement of the device, further such a hook terminating in a thermoplastic material (such as the impressionable plastic material of Fallon (see [0020])) increases the level in which the wire is secured within the plastic thus preventing the likelihood that the wire can be pulled and removed from the plastic material.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallon et al. (US 2019/0216632 A1) (hereinafter Fallon) in view of Brandt et al. (US 2010/0239992 A1) (hereinafter Brandt) as applied to claims 11-12, 14, and 17-21  above, and further in view of Yousefian (US 5,536,169).
In regards to claim 15, Fallon as now modified by Brandt discloses the invention as discussed above.
Fallon as now modified by Brandt does not disclose wherein the upper reinforcing wire is configured to be laterally outward and anterior relative to the maxillary dental arch when the upper shell is operationally mounted to the maxillary dental arch.
However, Yousefian teaches an analogous upper shell (10; see [Col 3 ln 23-32]; see figure 1) comprising an analogous upper reinforcing wire (22; see [Col 4 ln 1-4]; see figures 3 and 4); wherein the upper reinforcing wire (22) is configured to be laterally outward and anterior relative to the maxillary dental arch (see figure 1) when the upper shell (10) is operationally mounted to the maxillary dental arch (see figure 1) for the purpose of retaining the user’s teeth to which the device is fitted in a desired arrangement (see [Col 1 ln 63-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the upper reinforcing wire mounted to the upper shell as disclosed by Fallon as now modified by Brandt and to have positioned the reinforcing wire anterior relative to the maxillary dental arch as taught by Yousefian in order to have provided an improved upper shell that would add the benefit of  retaining the user’s teeth to which the device is fitted in a desired arrangement (see [Col 1 ln 63-67]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tepper (US 5,607,300) which discloses an analogous intraoral device (orthodontic retainer; see [Col 4 ln 30-46]; see figures 1-2) comprising an upper element (34; see [Col 5 ln 16-26]; see figure 1) defining a pair of upper element engaging portions (left and right ends of 36; see [Col 5 ln 16-26; see figure 1 that the left and right rear portions of 36 engage the posterior lateral portions of the maxilla and are therefore construed to be upper element engaging portions) configured for retentive engagement with a respective posterior lateral portion of a maxillary dental arch (see figure 1) and an upper element intermediate member (34; see [Col 5 ln 16-26]; see figure 1) extending between the upper element engaging portions (left and right ends of 36);
 and a lower element (44; see [Col 6 ln 1-14]; see figure 2) defining a pair of lower element engaging portions (left and right ends of 44; see figure 2) each configured for retentive engagement with a respective posterior lateral portion of a mandibular dental arch (see figure 4; see [Col 6 ln 1-14]) and a lower element intermediate member (middle portion of 44; see figure 4) extending between the lower element engaging portions (the middle portion of 44 extends between the left and right ends of 44; see figures 2 and 4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786